  Case 19-40529        Doc 22    Filed 04/24/19       Entered 04/24/19 17:51:49            Pg 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IN RE:                                            )    CASE NO: 19-40529-659
GARY L HATHAWAY                                   )    Chapter 13
                                                  )
                                                  )    Trustee's Objection to Confirmation
                                                  )    Original Confirmation Hearing set for:
                        Debtor                    )    April 11, 2019 11:00 am


            AMENDED TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN
   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to
confirmation states as follows:
1.     The plan does not contain enough funds to pay secured and priority creditors in full and pay
       the amount guaranteed to general unsecured creditors (if any). 11 U.S.C. §§ 1322(a)(2) and
       1325(a)(5)(B)(ii). The approximate amount of the shortfall is $6800.
2.     A claim has been filed for an unscheduled vehicle.
   WHEREFORE the Trustee prays the Court enter its order denying confirmation of the
proposed plan.
Dated: April 24, 2019                                  /s/ Kathy Wright
                                                       Kathy Wright MO31047
OBJCONFAF--KLW                                         Attorney for Trustee
                                                       P.O. Box 430908
                                                       St. Louis, MO 63143
                                                       (314) 781-8100 Fax: (314) 781-8881
                                                       trust33@ch13stl.com

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
April 24, 2019, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on April 24, 2019.

GARY L HATHAWAY
337 MISTY VALLEY DR
SAINT PETERS, MO 63376
 Case 19-40529   Doc 22   Filed 04/24/19   Entered 04/24/19 17:51:49   Pg 2 of 2



19-40529-659          AMENDED TRUSTEE'S OBJECTION TO                    04/24/2019
                          CONFIRMATION OF PLAN                          Page 2 of 2

                                            /s/ Kathy Wright
                                            Kathy Wright MO31047
